UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,

V. CASE NO. 8:17-CR-119-T-17AAS

MARCO ANTONIO MERO-
HERNANDEZ.

 

ORDER

This cause is before the Court on:

Dkt. 90 Motion to Reduce Sentence Pursuant to First Step
Act of 2018
Dkt. 95 First Step Memorandum

Dkt. 101 Notice
Dkt. 102 Response

Defendant Marco Antonio Mero-Hernandez, pro se, seeks a sentence

reduction pursuant to the First Step Act. of 2108.

Defendant Mero-Hernandez entered into a Plea Agreement. (Dkt. 28).
Defendant entered a plea of guilty to Count One of the Indictment, charging
a conspiracy to possess with intent to distribute five kilograms or more of
cocaine, while on board a vessel subject to the jurisdiction of the United States
in violation of 46 U.S.C. Secs. 70503(a), 70506(a) and (b), and 21 U.S.C. Sec.
960(b)(1)(B)(ii).

i

Defendant Mero-Hernandez was sentenced on October 12, 2017 to
a term of imprisonment of 168 months, 60 months supervised release; fine
waived, and a special assessment of $100. Count 2 was dismissed on the

Government's Motion.
The First Step Memorandum indicates that Defendant Mero-Hernandez
is not eligible for a sentence reduction because the offense of conviction is
not a “covered offense”; in other words, the offense of conviction does not

involve crack cocaine.

The Federal Defender’s Office was appointed to represent Defendant Mero-
Hernandez, and has notified Defendant that it will not seek a sentence reduction

on behalf of Defendant.
The Government opposes Defendant Mero-Hernandez’ Motion, arguing that
Section 404 of the First Step Act of 2018, which involves the retroactive application

of the Fair Sentencing Act, has no effect of Defendant’s judgment and sentence.

After consideration, for the reasons stated above, the Court denies

Defendant Marco Antonio Mero-Hernandez’ Motion for Reduction of Sentence.
‘ Accordingly, it is

ORDERED that pro se Defendant Marco Antonio Mero-Hernandez’
Motion for Reduction of Sentence under the First Step Act (Dkt. 90) is denied.
Case No. 8:17-CR-119-T-17AAS

DONE and ORDERED in Chambers in Tampa, Florida on this Zaday of
August, 2019.

TT OUCH
United States District Jadee

  

Copies to:

All parties and counsel of record

Pro Se Defendant:

Marco Antonio Mero-Hernandez

68500-018

FORT DIX

FEDERAL CORRECTIONAL INSTITUTION
P.O. Box 2000

Joint Base M.D.L.

Fort Dix, NJ 08640
